Citation Nr: 1404098	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-42 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for temporomandibular joint disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim for service connection for temporomandibular joint disorder.  

The Veteran appeared before the undersigned at a Board hearing in September 2013 at the RO.  A transcript of that hearing is of record.   

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.


FINDING OF FACT

Symptoms of temporomandibular joint disorder first began in service and have been recurrent since service separation and the current temporomandibular joint disorder first manifested during and is related to active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for temporomandibular joint disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the Board is granting the claim for service connection for temporomandibular joint disorder, further discussion of VA's duties to notify and assist is not required at this time.

Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

The Veteran contends that he began to have symptoms of temporomandibular joint disorder in active service and therefore, service connection is warranted.  At the hearing before the Board in September 2013, the Veteran indicated that the temporomandibular joint disorder basically started in the 1980's and continued up until the present day.  See Board Hearing Transcript, dated in September 2013, page 6.  The Veteran stated that in active service, he had symptoms of pain in the jaw, he could not open his jaw, and when he did open his mouth too much, it would unhinge.  Board Hearing Transcript, page 7.  He indicated that he did not have these problems before service.  Id.     

There is competent and credible evidence that the Veteran had jaw symptoms in active service and these symptoms have been recurrent since active service.  The Veteran is competent to describe observable symptoms such as jaw pain.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are supported by the evidence of record.  

Service treatment records show that upon enlistment examination in July 1962, a jaw disorder was not detected or diagnosed and the Veteran had no mouth or jaw complaints.  Examination of the mouth was normal.  A March 1964 service treatment record indicates that the Veteran reported having pain in the left jaw, on and off, for three or four months.  Physical examination was negative.  The assessment was tension.  An April 1988 service dental record notes that the Veteran reported that his jaw locks when it was held open for an extended period.  

In an October 1984 statement, Dr. G.J., an Ear, Nose and Throat specialist indicated that examination revealed that the Veteran had apparent reproducible tenderness of the right sternocleido mastoid muscle.  

A February 1989 service dental record notes that the Veteran reported that his jaw unlocks when the mouth was held open for over 5 minutes.  A February 1989 x-ray report indicates that the Veteran had a two and a half month history of post auricular pain.  X-ray examination revealed no significant pathology.  The April 1989 retirement examination report indicates that the Veteran reported that his jaw unhinges when it was kept open over a period of time, for over ten minutes.  He also reported that his jaw moved too far forward.  The Veteran stated that a doctor in the dental clinic told him that surgery may be necessary later on.  Physical examination of the mouth was normal.  

The Veteran separated from active service in July 1989.  He contends that the temporomandibular joint symptoms continued after active service.  A January 1995 private medical record shows an assessment of temporal mandibular joint disease.  The Veteran reported having pain in the left and right jaw.  Physical examination revealed tenderness in the bilateral joint line underneath the right and left jaw and at the area just anterior to the ear where the jaw articulates.  Private treatment records dated in March and April 1999 indicate that the Veteran had complaints of temporomandibular joint (TMJ) pain.  The March 1999 treatment record notes that the Veteran reported having constant pain and locking.  

A March 1999 facial pain examination form indicates that the Veteran reported that his jaw had been unhinging for over 15 years.  He stated that it usually went back into place by itself.  The Veteran stated that last week, the jaw was unhinged and stayed unhinged for three to four minutes, which the Veteran believed was too long.  He indicated that now, he had a clicking noise on the left side of the jaw.  The Veteran stated that the jaw makes noise when he opens and closes it.  He stated that there was a clicking noise on the left joint and the noise began four or five days ago; the noise was not associated with pain.  The Veteran stated that the jaw would get stuck open and he was unable to close it.  He stated that the locking occurred every six months and he had the first episode of locking 15 years ago.  The Veteran indicated that eating or opening his jaw wide increased his pain.  Physical examination revealed joint sounds on the left with mid-late opening and closing.  The diagnosis was TMJ capsulitis on the left and right, and left TMJ disk displacement with reduction.  

A VA treatment record dated in April 2007 indicates that the Veteran complained of TMJ pain.  A December 2007 VA treatment record indicates that the Veteran had TMJ, his joint dislocated periodically, and he was biting his cheeks while eating.   

As noted, the Veteran is competent to describe observable symptoms such as jaw pain and locking.  See Falzone, supra.  The Veteran's lay statements are found to be credible as they have been consistent and are supported by evidence of record.  The Veteran's reports of jaw pain, locking, and unhinging symptoms in service and since service have been made to health care providers in connection with medical treatment.  The Board finds that the Veteran's statements made in the course of medical treatment to have great probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

There is competent and credible evidence which establishes that the symptoms of jaw pain, locking, and unhinging are recurrent and are due to the current diagnosis of TMJ disorder.  In a March 2009 opinion, Dr. M. Montgomery stated that he had been treating the Veteran for TMJ problems since 1999 and the Veteran's complaints included headaches, jaw pain, neck and shoulder pain, insomnia, bruxism, and TMJ popping and locking.  Dr. Montgomery indicated that the Veteran believed the symptoms began years earlier in his military service.  Physical examination revealed left masseteric hypertrophy, bilateral head and neck palpation tenderness, left TMJ popping, normal vertical opening.  A TMJ radiograph was unremarkable.  The diagnosis in pertinent part was bilateral TMJ capsulitis, bilateral head and neck myositis, and a reducing left TMJ disk displacement.  Dr. Montgomery stated that the Veteran's history suggested that his bruxism was chronic and began during his military service.  

The May 2009 VA oral/dental examination indicates that the Veteran reported that he had difficulty chewing, aching pain with movement, swelling of the TMJ after they lock open, difficulty opening his mouth, and difficulty talking due to the limited opening.  The examiner noted that there was a history of the jaws locking in an open position but the Veteran has not required assistance to obtain closure.  Examination revealed popping with opening and closing on the left and right.  There was evidence of pain with palpation of the muscles of mastication and pain with palpation of the temporomandibular joints.  There were no significant clinical findings in the dental panoramic radiograph.  The diagnosis was temporomandibular disorder consisting of bilateral TMJ inflammation, moderate to severe, and bilateral myofascial pain, moderate to mild.  The examiner indicated that the Veteran had a limitation of lateral and protrusive movements secondary to the above.  The examiner indicated that the Veteran's history, symptoms, clinical findings, and radiograph were used in forming this opinion.  

The Veteran submitted competent and credible evidence which relates the current TMJ disorder to active service.  In an October 2013 statement. Dr. M. Lang, of S. Oral and Maxillofacial Surgery, indicated that the Veteran presented for a temporomandibular evaluation in October 2013 and he reported a history of jaw pain and dysfunction going back to the mid 1980's.  The diagnoses was masticatory and cervical myofascial pain and intermittent TMJ subluxation also known as dislocation.  Dr. Lang indicated that the Veteran's current temporomandibular complaints include both intraarticular and extraarticular symptoms and there was evidence of that the current intraarticular symptoms to include jaw locking and dislocation started when the Veteran was on active duty. Dr. Lang stated that the Veteran provided some service medical records for review and the records showed that the Veteran had complaints of intermittent TMJ subluxation or open locking at that time, and there was a recommendation for surgery at that time but the Veteran elected not to have surgical treatment.  Dr. Lang concluded that based upon review of the service medical records, it was at least as likely as not that the complaints shown in service are related to the current TMJ condition.  

There is medical evidence which weighs against the claim.  The service treatment records show that TMJ disorder was not diagnosed in service.  The April 1989 retirement examination indicates that examination of the mouth was normal.  In an August 2010 VA addendum opinion, the examiner, Chief of the VA Dental Clinic, reviewed the claims folder and the previous May 2009 VA examination report and findings, and he stated that after review of the Veteran's active duty dental records, he did not find evidence of either bruxism or treatment of TMD.  

Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current temporomandibular joint disorder as likely as not began during active service.  There is evidence which weighs against the claim for service connection.  As noted, the VA examiner in 2010 opined that there was no evidence of temporomandibular joint dysfunction in service.  However, there is probative lay and medical evidence that establishes that the symptoms of the temporomandibular joint disorder first began in service and have been recurrent since that time.  

After affording the Veteran the benefit of the doubt, the Board finds that the Veteran's temporomandibular joint disorder first began in service, have been recurrent since service, and still exist.  In resolving all reasonable doubt in the Veteran's favor, service connection for temporomandibular joint disorder is warranted.     


ORDER

Service connection for temporomandibular joint disorder is granted.




____________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


